Case 1:21-mc-00396 Document1 Filed 04/09/21 Page 1 of 6

AO 451 (Rev. 12/12) Clerk’s Certification of a Judgment to be Registered in Another District

UNITED STATES DISTRICT COURT
for the

Central District of California [J

 

MICROSOFT CORPORATION

 

Plaintiff
Vv

. Civil Action No. 14-cv-9697 R (PLAx)
BUY MORE, INC. et al.

 

Nee Nome Nee” Nee” Nee”

Defendant
CLERK’S CERTIFICATION OF A JUDGMENT TO BE REGISTERED IN ANOTHER DISTRICT

I certify that the attached judgment is a copy of a judgment entered by this court on (date) ___ 09/25/2015 .
I also certify that, as appears from this court's records, no motion listed in Fed. R. App. P. 4(a)(4)(A) is pending

before this court, the time for appeal has expired, and no appeal has been filed or, if one was filed, it is no longer
pending.

Date: S- go-h

CLERK OF COURT

   
Case 1:21-mc-00396 Document1 Filed 04/09/21 Page 2 of 6

Case 2:14-cv-09697-R-PLA Document 151-2 Filed 09/25/15 Page1of5 Page ID #:6257

0 Oo NH WA FBP W NO

NO wo Wb NO NYO WN HN HN NO RRR Re RB Se Re Re Sel
oN DN MN FP WN KF DO HN DN BPW NY KF OS

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

MICROSOFT CORPORATION, a Case No. 14-cv-9697 R (PLAx)
Washington corporation,
JUDGMENT AGAINST
Plaintiff, DEFENDANTS BUY MORE, INC.;
MOJDEH ALAM A/K/A MOJI ALAM;
V. LAPTOP OUTLET CENTER INC.,
MARYAM SAJJAD; VEHID
BUY MORE, INC., a California ABDULLAHI A/K/A VICTOR

_ . ALLENI A/K/A ABDULLAHI VEHID;
corporation; AVERAPC, a business of | AND SHAHRAM SHIRAZI A/K/A
unknown classification; MOJDEH SHAWN SHIRAZ

ALAM, an individual, a/k/a MOJI
ALAM and d/b/a AVERAPC;
LAPTOP OUTLET CENTER INC., a
California corporation; SIDE MICRO,
INC., a business of unknown
classification; MARYAM SAJJAD, an
individual, d/b/a SIDE MICRO, INC.;
MISSION SOFTWARES, a business of
unknown classification a/k/a MISSION
SOFTS; MOHSEN RAVANBAKHSH,
an individual a/k/a MOHSEN RAVAN
and d/b/a MISSION SOFTWARES
a/k/a MISSION SOFTS; CALISTECH,
a California corporation; VEHID
ABDULLAHL, an individual a/k/a
VICTOR ALLENI; SHAHRAM
SHIRAZI, an individual, a/k/a

 

 

 

 
Case 1:21-mc-00396 Document1 Filed 04/09/21 Page 3 of 6

Case 2:14-cv-09697-R-PLA Document 151-2 Filed 09/25/15 Page 2o0f5 Page ID #:6258

So me IN DA BP W NYO

NO NO NO WN WN NN NHN KN HNO Re ee He ee Be ee ee Le
So NTN On FP W NY FR COS BO DN DB A BB WO NH KS CO

SHAWN SHIRAZ; and DOES 1
through 10,

Defendants.

 

 

This action came for hearing before the Court on September 8, 2015, the
Honorable Manuel L. Real, United States District Judge presiding, on the motion of
Plaintiff Microsoft Corporation (“Microsoft”) for summary judgment against
defendants Buy More, Inc.; Mojdeh Alam a/k/a Moji Alam; Laptop Outlet Center,
Inc.; Maryam Sajjad; Vehid Abdullahi a/k/a Victor Alleni a/k/a Abdullahi Vehid;
and Shahram Shirazi a/k/a Shawn Shiraz (collectively, “Defendants”).

The evidence presented having been fully considered, the issues having been
duly heard, and a decision having been duly rendered,

IT IS ORDERED AND ADJUDGED that,

1. By their unauthorized distribution of Microsoft’s trademarks and
service mark in commerce and in connection with Microsoft Windows 7 and Office
2007 software, Defendants have infringed the following registered trademarks and
service mark owned by Microsoft:

1,200,236 (“MICROSOFT”);

1,872,264 (“WINDOWS”);

2,744,843 (COLORED FLAG DESIGN);
3,361,017 (COLORED FLAG START BUTTON);
3,625,391 (“MICROSOFT OFFICE”);

2,999,281 (COLOR FOUR SQUARE LOGO);
4,029,299 (OFFICE 2010 DESIGN);

2,188,125 (“OUTLOOK”); and

2,942,050 (“EXCEL”).

oT P

pS 2

rug mh ©

ee
.

///
///

 
Case 1:21-mc-00396 Document1 Filed 04/09/21 Page 4 of 6

Case 2:14-cv-09697-R-PLA Document 151-2 Filed 09/25/15 Page 3of5 Page ID #:6259

oO A IN HDB A BP W NH

NY WN NO NY NY WN NY NY NO KF KH HH HS HF EF Ee ee
Co HN DW ON BP WO NYO KF OD HO DWBns HDB HH BW NY KF OC

 

2. Defendants have also infringed Microsoft’s registered copyrights in
the following works:
a. TX 7-009-361 (“Windows 7”);
b. TX 6-504-552 (“Microsoft Office 2007”);
C. TX 6-524-399 (“Microsoft Office Excel 2007”);
d. TX 6-860-358 (“Microsoft Office Outlook 2007”); and
e. TX 6-524-398 (“Microsoft Office Word 2007”).

3. Defendants’ use of Microsoft’s marks has resulted in the placement in
commerce of infringing items that are strikingly similar to genuine Microsoft, or
Microsoft-licensed, programs that are or were likely to cause confusion, mistake or
deception in the market as to the source of those items.

4. By their trafficking in counterfeit and illicit Microsoft Certificate of
Authenticity Labels, Defendants have violated the Anti-Counterfeiting
Amendments Act of 2004, 18 U.S.C. § 2318.

5. Defendants’ distribution of infringing Microsoft software also
constitutes federal false designation of origin, false description and false
representation (15 U.S.C. § 1125 et seq.), and unfair competition under California
common law.

6. For the reasons stated in the Court’s Uncontroverted Findings of Fact
and Conclusions of Law, the Court enters a permanent injunction against
Defendants in the form and on the terms contained in its order entering that
permanent injunction.

7. Microsoft is awarded $150,000 in statutory damages against
Defendants, jointly and severally, under the Copyright Act.

8. Microsoft is awarded $1,800,000 in statutory damages against
Defendants, jointly and severally, under the Lanham Act.

///
///

 
Case 1:21-mc-00396 Document1 Filed 04/09/21 Page 5 of 6

Case 2:14-cv-09697-R-PLA Document 151-2 Filed 09/25/15 Page 4of5 Page ID #:6260

Co Aa YN DB nA FP WW NYO Re

NO NO NO NO VN HN HN HN RO Be me ee ee ee ee
oOo ND ON HP WHO NY KK CO OO DAH DB A B WH NH KH CO

 

9. In sum, Microsoft is awarded $1,950,000 in statutory damages against
Defendants, jointly and severally.

10. This judgment shall accrue interest, compounded annually, pursuant to

28 ULS.C. § 1961.

DATED: September 24, 2015

 

HONORABLE MANUEL L. REAL
United States District Judge

 
Case 1:21-mc-00396 Document1 Filed 04/09/21 Page 6 of 6
Case 2:14-cv-09697-R-PLA Document 151-2 Filed 09/25/15 Page5of5 Page ID #:6261

Approved as to form and content.

PERKINS COJE LLP
By:/s/ Katherine M. Dugdale
Katherine M. Dugdale

Attorneys for Plaintiff Microsoft
Corporation

 

o Oo Sa DH A BR WO NO =

NO wo NO N NO NO WN NN KN HH HB HH HB ee Se ee
oO SN DN OM FP WD NY KH CO OO WOAH OH BP W NO FR CS

 

 
